Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S COMMENT
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/22/2021 has been entered.
The drawings (replacement sheets) were received on 3/22/2021.  These drawings are approved.
The substitute specification was received on 3/22/2021.  The substitute specification is approved.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.


a.	Claim 229, line 4, insert --drum-- after “photosensitive” to be consistent with the terminology disclosed in line 3.
b.	Claim 233, line 3, insert --the-- before “photosensitive” to correct a grammatical error.
c.	Claim 237, line 1, insert --of the lever-- after “projection” to avoid confusion with the projection of the coupling.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Newly added independent claim 229 is allowable over the prior art of record because the prior art of record does not teach or suggest: “as measured in an axial direction of the photosensitive drum, at least a part of the exposed teeth of the helical gear is positioned farther from the second end of the photosensitive drum than a tip of the projection of the coupling is positioned from the second end of the photosensitive drum, and wherein, when the lever is in the first position, a part of the lever faces to the exposed teeth of the helical gear, and wherein, when the lever is in the second position, the part of the lever is positioned farther from the helical gear than when the lever is in the first position” as set forth in the claimed combination.
Newly added independent claim 242 is allowable over the prior art of record because the prior art of record does not teach or suggest: “a movable member movable relative to the photosensitive drum to control an inclination angle of the drive .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


/SOPHIA S CHEN/Primary Examiner, Art Unit 2852                                                                                                                                                                                                        
Ssc
March 27, 2021